DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted for clarity of record that the Pre-Brief Appeal Conference decision to reopening prosecution was for the purpose of clarifying the record of prosecution, given that there were statutory issues related to 35 U.S.C. 112(a) and 112(b) that had been inadvertently overlooked in the Final Office Action dated 06/22/2022.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but were not found to be persuasive in the Pre-Appeal Conference.
Applicant argues that “Borroni’s detector 32 on item 20 detects not only the horizontal position but also the vertical position because all detectors 32 on different parts respectively connects to a control and command unit 33 to configure to collect information therefrom and to determine the geometric configuration and positioning of the articulated arm 16.”
The review conference did not find this argument convincing.  Applicant’s argument against the single detector 32 on base 20 is based on all of Borroni’s detectors 32, not just on the single detector 32 on base 20, as relied upon for the 35 U.S.C. 103 rejection.  As disclosed by Borroni, “at least one of the position detectors 32 is associated with the support tower 19 and is configured to detect its angular position with respect to an absolute reference system” (Par. 0084).  The Pre-Appeal Conference agreed that this is understood to mean the single detector 32 mounted on 20, as shown in Fig. 1, and does not include the plurality of other detectors 32 shown on the respective boom segments.  It was further agreed that Borroni’s detector 32 mounted on 20 does not detect vertical position, as argued by Applicant.
	Applicant argues that “Qing-Hua’s invention is to provide an electromechanical integrated loader digger which can automatically TRANSFORM from ‘a digger working mode differ’ to ‘a loader working mode loader’, or vice versa. To achieve this purpose, Qing-Hua’s excavating device is folded and deformed into a loader.”  Applicant the concludes that “Qing-Hua does NOT suggest/expect sensors detecting horizontal directions or accuracy of the boom swing by simplification.”
	The Pre-Appeal Conference agreed that Qing-Hua’s transformation from a digger to a loader is irrelevant.  Qing-Hua also discloses “1) on the loader-digger movable arm, a lower movable arm, bucket pole, bucket obliquity sensor is equipped, respectively, can work posture of the real-time observation of loader-digger, and provide the position and posture information of the excavating loader working device, which is convenient for the operator to precisely work, improves the labour productivity” (Pg. 4 of machine translation).
	Regarding Applicant’s argument that Qing-Hua “does NOT suggest/expect sensors detecting horizontal directions or accuracy of the boom swing by simplification” (emphasis added), the Pre-Appeal Conference agreed that the argument against Qing-Hua’s for not disclose sensors for detecting accuracy is irrelevant since Applicant’s claims contain no limitations pertaining to accuracy.
	Applicant argues against the combination of Qing-Hua and Borroni, stating that “Borroni’s invention is to provide a method to manage and control the SPEED of movement of the articulated arm to determine, on each occasion, the speed of movement of its terminal end so that the latter is confined within a predefined value,” concluding that “one of ordinary skill in the art could not predict Claim 1 's result stated above (i.e. even with simplification, high accuracy of boom swing is achievable), by combining Borroni's sensor 32 for managing and controlling the SPEED of movement, with Qing-Hua's TRANSFORMING swing body annotated in the Office Action.”
	The Pre-Appeal Conference agreed that the argument was not convincing.  Although Borroni’s disclosure does include controlling the terminal end’s speed, Borroni also discloses “[t]he entity of the delivery of fluid, commanded in the linear actuators and the rotary actuator, allows to manage the speed of reciprocal rotation of the articulated segments in order to take, with a predetermined value of speed, the external terminal end of the articulated arm with which the concrete delivery element is associated, to the predefined position” (emphasis added) (Par. 0012).
	Applicant argues “[t]here is no disclosure or no suggestion or motivation to combine of the feature "the first position detecting sensor installed on the swing body and detects ONLY THE HORIZONTAL rotation of the swing body with respect to the revolving superstructure 3.”
	The Pre-Appeal Conference agreed that Borroni’s detector 32 mounted on base 20 can only detect horizontal rotation, given Borroni’s disclosure of “position detectors 32 is associated with the support tower 19 and is configured to detect its angular position with respect to an absolute reference system” (Par. 0084), and given that tower 19, as shown in Figure 1, is shown to only have rotational movement and no vertical or horizontal movement.  
	Regarding Applicant’s argument that “[t]here is no disclosure or no suggestion or motivation to combine of the feature,” the Pre-Appeal Conference disagrees.  Borroni clearly states that “detectors 32 is associated with the support tower 19 and is configured to detect its angular position with respect to an absolute reference system. In this way, even when the rotary actuator 26 is activated, it is possible to determine on each occasion the position of the articulated arm 16” (Par. 0084).  Thus, as taught by Borroni and stated in the Office Action dated 06/22/2022, the motivation to combine is “to detect angular position with respect to an absolute reference system.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arithmetic unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4. The respective recitations “a first position detecting sensor that is installed on the swing body and that detects only a horizontal position of the swing body” and “detecting only a horizontal position of the swing body with respect to the revolving superstructure by a first position detecting sensor” are considered to be new matter since they are not supported by the originally filed Specification.  Although Applicant’s originally filed Specification states that the first position detecting device (understood to be claimed “first position detecting sensor”) detects a horizontal position of the swing body, Applicant’s originally filed Specification does not exclude all other positional detections.
Claims 10-11. The functional limitation “detects a revolution angle of the revolving superstructure with respect to the base carrier” associated with claimed “GPS antenna” is considered to be new matter since it is not supported by the originally filed Specification.  Applicant’s originally filed Specification does not support the claimed limitation that a single GPS antenna “detects a revolution angle of the revolving superstructure with respect to the base carrier.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8. The limitation “the work machine performs a swing operation” is a positively recited method in an apparatus claim.  Thus, the scope of the claim is indefinite since it contains both an apparatus and the method steps of using the apparatus (see MPEP 2173.05(p)(II)).
Claims 10-11. The limitation “the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier” is indefinite.  It is unclear how a single GPS antenna can detect a revolution angle, as claimed.
Claims 10-11. The limitation “the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier” is a positively recited method in an apparatus claim.  Thus, the scope of the claim is indefinite since it contains both an apparatus and the method steps of using the apparatus (see MPEP 2173.05(p)(II)).
Claim 11 is indefinite for the preamble “[t]he method according to claim 1” since Claim 1 is an apparatus claim drawn to “[a] revolving work vehicle.”

It is noted that the above-cited statutory rejections are different than the statutory rejections cited in the previous Office Action dated 06/22/2022, in part due to after final claim amendments that have been entered as a result of re-opening prosecution, and also issues that were inadvertently overlooked by the Examiner and discovered during the Pre-Appeal Conference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qing-Hua (CN 101413279) in view of Borroni et al. (US 2016/0121481).
Qing-Hua discloses;
Claim 1.  A revolving work vehicle (Fig. 1) comprising: a base carrier (annotated Fig. 1); 
a revolving superstructure (annotated Fig. 1) provided above the base carrier in a manner capable of revolving; a swing body (annotated Fig. 1) supported by the revolving superstructure in a horizontally rotatable manner; a work machine (1, 3, 5, and 7, and respective actuators) supported by the swing body in a vertically rotatable manner; a position detecting sensor (2, 4, 6, and 8) that is installed on the work machine and that detects a vertical position of the work machine with respect to the revolving superstructure (Pg. 4-6 of machine translation and Fig. 1 and 9).  
Claim 4.  A method for detecting a position of a working end (7) of a revolving work vehicle, the method being used for the revolving work vehicle including: a revolving superstructure (annotated Fig. 1) provided above a base carrier (annotated Fig. 1) in a manner capable of revolving; a swing body (annotated Fig. 1) supported by the revolving superstructure in a horizontally rotatable manner; and a work machine (1, 3, 5, and 7, and respective actuators) supported by the swing body in a vertically rotatable manner, the method for detecting the position of the working end of the revolving work vehicle comprising: detecting a vertical position of the work machine with respect to the revolving superstructure by a position detecting sensor (2, 4, 6, and 8); and calculating the position of the working end of the work machine based on results of detection by the first and second position detecting sensors (Pg. 4-6 of machine translation and Fig. 1 and 9).
Claim 3.  The revolving work vehicle according to claim 1, wherein the work machine includes: a boom (1) that is attached in a vertically rotatable manner to the swing body; an arm (3 and 5) that is attached in a vertically rotatable manner to the boom; and a work attachment (7) that is attached in a vertically rotatable manner to the arm, the (interpreted as “a”) working end (teeth of 7) being included in the work attachment, and the second position measuring sensor includes: a position sensor (2) that is installed on the boom; a position sensor (4 and 6) that is installed on the arm; and a position sensor (8) that is installed on a link (annotated Fig. 1) for transmitting drive power to the work attachment (Pg. 4-6 of machine translation and Fig. 1).  
Claim 5.  The revolving work vehicle according to claim 1, further comprising: an arithmetic unit (Fig. 9) that calculates a position of a working end (teeth of 7) of the work machine based on results of detection by the first position detecting sensors (Pg. 6 of machine translation and Fig. 1).  
Claims 6 and 7.  The work machine is rotatably connected to the swing body at a bottom of the work machine (Fig. 1).  
Claims 8 and 9.  The work machine is capable of performing a swing operation (about vertical axis of swing body) which is operated coupled with a horizontal rotation of the swing body.  
	Qing-Hua does not disclose;
Claim 1. A first position detecting sensor that is installed on the swing body and that detects only a horizontal position of the swing body with respect to the revolving superstructure.
Claim 4. The method of detecting only a horizontal position of the swing body with respect to the revolving superstructure by a first position detecting sensor. 
	However, Borroni discloses a work machine (10) and a method for detecting a position of a working end (18); the work machine comprised of a swing body (19), a boom (11 and 12), and an arm (13 and 14), the boom and the arm each having a position detecting sensor (32), and further discloses a position detecting sensor (32) that is installed on the swing body and that detects only a horizontal position of the swing body with respect to the revolving superstructure to detect angular position with respect to an absolute reference system and determine the position of the articulated arm (Par. 0045-0084 and Fig. 1).
	Therefore, in view of Borroni’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Qing-Hua’s swing body to include a position detecting sensor to detect angular position with respect to an absolute reference system and determine the position of the articulated arm.
Claim 5.  Qing-Hua’s arithmetic unit would be capable of calculating a position of a working end of the work machine based on results of detection by the first and second position detecting sensors when modified to include the swing body position detecting device as taught by Borroni.

Claims 10-11 (as best understood by the Examiner) are rejected under 35 U.S.C. 103 as being unpatentable over Qing-Hua in view of Borroni, and further in view of Fujishima (US 2003/0147727).
Claims 10 and 11.  Qing-Hau does not recite a GPS antenna at a predetermined position, wherein the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier.   
	However, Fujishima discloses a revolving work vehicle (7) having a revolving superstructure (3) and a method of detecting a position of a working end (edge of 10), and further discloses a GPS antenna (531) at a predetermined position (Fig. 17), wherein the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier (Par. 0034).
Therefore, in view of Fujishima’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Qing-Hua’s revolving work vehicle to include a GPS antenna for detecting revolution angle of the revolving superstructure so that the position of the working edge could be known in relation to an external coordinate system.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    702
    959
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652